 Case: 1:17-cv-06692 Document #: 124 Filed: 10/30/20 Page 1 of 1 PageID #:694

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

U.S. Equal Employment Opportunity
Commission
                                                Plaintiff,
v.                                                           Case No.: 1:17−cv−06692
                                                             Honorable Rebecca R.
                                                             Pallmeyer
Palm USA, Inc., et al.
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 30, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Plaintiff's motion to
strike [91] is moot. Plaintiff's joint motion for entry of consent decree [120] is granted.
Plaintiff's joint motion for leave to file Exhibit C to the consent decree under seal [122] is
granted. Enter Consent Decree. Civil case terminated. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
